Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant specification teaches that the combination of regorafenib and a PD-1/PD-L1(2) inhibitor shows a significant efficacy improvement over the sum of the monotherapies, in particular a significant antitumor and/or anti-metastatic efficacy improvement (page 3, lines 22-25).  The specification further teaches that in a tumor model, mice treated with the combination of regorafenib and anti-PD1 antibody showed no metastases at 25 days, whereas mice treated with regorafenib and a control antibody exhibited metastases at 25 days (page 20, paragraph under Table 2).  It is concluded that the combination of regorafenib and an anti-PD1 antibody provided an unexpected result.  The art fails to teach a combination comprising chemotherapeutic agents, wherein said chemotherapeutic agents consist of regorafenib, its hydrate, solvate, metabolite, pharmaceutically acceptable salt or polymorph thereof, and nivolumab.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643